Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-3, 5-8, 10-20 and 26-35 are pending in this application.

Election/Restrictions
Applicant’s election of Group I and a single disclosed species (see below) in the reply filed on 06/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image1.png
    115
    221
    media_image1.png
    Greyscale

The examiner searched the elected species and found no prior art, thus, the search was expanded to cover full scope of the elected invention and stopped when a prior art was found.  Note that claim 1 is very broad and the search is ongoing.  It is recommended that applicants narrow down the definitions of R1, R2 or R3. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5-8, 11-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misaki et al. WO2016/039448 A1.  Cited reference teaches the following compounds that are the same as applicants.

    PNG
    media_image2.png
    271
    699
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    75
    690
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    238
    540
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    287
    712
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    260
    693
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    48
    293
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    281
    684
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    269
    673
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    258
    614
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    261
    651
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    265
    649
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    65
    665
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    206
    392
    media_image14.png
    Greyscale

Since the prior art compounds shown above are the same as applicants, a 102(a)(1) rejection is proper.

Information Disclosure Statement
5.	Applicant’s Information Disclosure Statement, filed on 02/08/2021, 03/04/2020 and 01/10/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
Objection
6.	Claims 10, 17-19 and 30-35 are objected to as being dependent upon a rejected base claim 1.   
					 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Kahsay Habte/
Primary Examiner, Art Unit 1624



June 22, 2021